In an action to recover damages for personal injuries of plaintiff David Friedman, and for loss of services and expenses for medical treatment by his father, plaintiff Joseph Friedman, due to the negligence of the defendant’s driver in colliding with plaintiff David while he was unloading another truck in the street, the jury determined as a question of fact that the defendant was negligent and that the driver was employed by the defendant and engaged in its business at the time of the accident. A verdict was rendered for the plaintiffs. Judgment unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Carswell, Davis and Johnston, JJ.